DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-11 recite limitations “processing unit” that been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholders unit coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lavi et al.1 and further in view of Itu et al.2 or in view of Aben et al.3
With regard to claim 1, *** teach an input interface; and a processing unit (see ¶¶ 87, 456, 464: computer system), wherein the input interface is configured to obtain image data of at least a section of a vessel, wherein the image data comprises a single two-dimensional (2D) representation of at least the section of the vessel (see ¶¶ 230, 291, 338, 362, 373, 377), and wherein the processing unit is configured to generate, see ¶¶ 151, 154, 207-208, 362-379, 454, 473: fractional flow reserve or functional index),wherein, to generate the functional index for stenosis assessment, the processing unit is configured to: determine a geometric model of at least the section of the vessel based on the image data (see fig. 1a, 4a; ¶¶ 56, 138, 177, 236, 304, 340, 356, 366: vascular tree model), wherein the geometric model comprises an inner diameter and a change of the inner diameter along a course of at least the section of the vessel (see ¶¶ 56, 138, 177, 245-247, 284, 286, 300, 304, 309-322, 356: diameter measurement along the vessel);
determine a resistance value of at least the section of the vessel based on the geometric model (see ¶¶ 151, 154, 207-208, 362-379, 454, 473, 365-379: resistance to flow based on the geometric model); and determine the functional index for stenosis assessment based on: the resistance value (see ¶¶ 151, 154, 207-208, 362-379, 454, 473: fractional flow reserve or functional  index based on resistance values); 
Lavi et al. fail to explicitly teach determining pressure drop of a fluid based on boundary conditions including a volumetric flow rate and/or a pressure associated with an inlet and/or an outlet of at least the section of the vessel, however Itu et al. teach the missing features. See abstract, ¶¶ 34, 39, 51, see also Aben et al. abstract, fig. 3a, ¶¶ 29, 91-92.
Levi et al. fail to explicitly teach wherein the functional index is generated based on a single 2D image representation, however Itu et al teach the missing limitation. See ¶ 27: anatomical modeling may include establishing parameters with respect to the acquired image of the patient, such as, for example, flow and pressure through various portions of the coronary tree. It is further noted that the using more than one image aims at improving accuracy by but it is not essential for resistance and pressure drop determination.4 
One skilled in the art would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been particularly useful to enhance the estimate of pressure or flow using additional information relevant to flow such as the inlet/outlet boundary conditions as taught by Itu et al. and Aben et al. and incorporating the use of inlet/outlet boundary conditions into the configuration of Lavi et al. yielding predictable and enhanced estimation of pressure and flow parameters. Furthermore, it would have been obvious to use a single image instead of a plurality of images to calculate the geometric properties of the vessel and estimate a functional index because using a single image is computationally less expensive.  
With regard to claim 2, Levi et al. teach apparatus of claim 1, wherein the processing unit is configured to: apply a densitometry method to the image data to compensate for foreshortening effects in the image data when determining a width of the vessel (see ¶¶ 366-367: foreshortening correction).
With regard to claim 3, Levi et al. teach apparatus of claim 1, wherein the processing unit is configured to: apply a scaling factor to a width of the vessel in the image data; and determine the functional index for stenosis assessment based on the width multiplied by the scaling factor (see ¶¶ 311, 313: weighting).
With regard to claim 4, Levi et al. teach apparatus of claim 3, wherein the processing unit is configured to: receive a distance of the vessel from an image plane of the image data; and determine the scaling factor based on the distance (see ¶¶ 313, 366-367: weighting based on distance or length).
With regard to claim 5, Levi et al. teach apparatus of claim 3, wherein the processing unit is configured to: segment the vessel along a course of the vessel such that there are multiple vessel segments; and apply a specific scaling factor to the width of each one of the multiple vessel segments (see ¶¶ 313, 366-367: segment based processing).
With regard to claim 6, Levi et al. teach apparatus of claim 5, wherein the processing unit is configured to segment the vessel based on a distance between a vessel segment and a projection surface (see ¶¶ 313, 366-367: segment based processing; weighting based on distance or length).
With regard to claim 7, Levi et al. teach apparatus of claim 3, wherein the processing unit is configured to: detect a reference element within the image data; and determine the scaling factor based on a known size of the reference element and the size of the reference element in the image data (see ¶¶ 313, 366-367: scaling according to predetermined size or width of selected reference elements).
With regard to claim 8, Levi et al. teach apparatus of claim 1, wherein the processing unit is configured to: independently derive a respective functional index for stenosis assessment from a corresponding one of a plurality of 2D representations (see ¶¶ 138, 116: functional index determined from 2-D images; see also ¶¶ 293-294, 362-379, 412-422).
With regard to claim 10, Levi et al. fail to explicitly teach apparatus of claim 1. wherein the processing unit is configured to calculate a quality score for the single 2D representation, however Examiner takes Official Notice to the fact that calculating quality scores of images is well known in the art before the effective filing date and would have been particularly obvious to incorporate known teachings of quality scores into the configuration of Levi et al. yielding predictable and enhanced results by relying on acceptable images of 2D representations and eliminating degraded image or image with artifacts. 
With regard to claim 11, Itu et al. teach apparatus of claim 1, wherein the processing unit is configured to determine the functional index for stenosis assessment using a lumped element fluid dynamics model including the resistance value and the boundary condition (see abstract, ¶ 34: lumped models including resistance and boundary conditions of inlet/outlet. See also Aben et al. abstract, ¶¶ 29, 37, 82. The motivation for combining references same as stated above.
With regard to claim 12, Levi et al. teach apparatus of claim 1, wherein the single 2D representation comprises a projection image (see ¶ 64: projection images).


Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2016/0247279.
        2 US Publication No. 2015/0051888.
        3 US Publication No. 2018/0032653.
        4 The publication of the instant application states in ¶ 22: “Quantitative assessment of stenosis in the human arteries is highly desirable for interventional decision making. Current concepts typically include purely geometric assessment of stenosis diameter, length, cross-sectional area and derived quantities. These can be determined from a single 2D angiographic projection (2D QCA, quantitative coronary angiography) or from multiple 2D projections or rotational sequences.”